DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 18 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 5, 2019 and August 23, 2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami (JP 2002-240628 A) as cited by Applicant in view of Hagiwara (JPS63-65966 A) as cited by Applicant.
Regarding Independent Claim 1, Matsunami teaches an on-board sensor cleaning device (back-eye camera, 10; Fig. 3), comprising: nozzle ports (ejection ports, 14c; Fig. 3), wherein the on-board sensor cleaning device ejects fluid from the nozzle ports (Paragraph [0012]).
Matsunami does not teach the on-board sensor cleaning device ejecting fluid from the nozzle ports in a predetermined order to clean a sensing surface of an on-board sensor.  
Hagiwara, however, teaches an analogous cleaning device (headlamp cleaner; Claim 1), wherein the cleaning device  (headlamp cleaner) ejects fluid from the nozzle ports in a predetermined order to clean a sensing surface of an on-board sensor (Hagiwara teaches a multi-stage cleaning as described in Claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of Matsunami to further include ejecting fluid from the nozzle ports in a predetermined order to clean a sensing surface of an on-board sensor, as taught by Hagiwara, to provide a cleaning device that does not cause residue and that effectively uses cleaning water to uniformly clean a surface.
Regarding Claim 2, Matsunami, as modified, teaches all of the elements of claim 1 as discussed above.
Matsunami does not teach the on-board sensor cleaning device wherein the predetermined order is an order that repeats a pattern in which the nozzle ports are selected one at a time and each of the nozzle ports is selected at least once.  
Hagiwara, however, teaches the cleaning device wherein the predetermined order is an order that repeats a pattern in which the nozzle ports (nozzles 1 and 2 with ejection ports 4 and 5) are selected one 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of Matsunami to further include the predetermined order is an order that repeats a pattern in which the nozzle ports are selected one at a time and each of the nozzle ports is selected at least once, as taught by Hagiwara, to provide a cleaning device that does not cause residue and that effectively uses cleaning water to uniformly clean a surface.
Regarding Claim 3, Matsunami, as modified, teaches the on-board sensor cleaning device (10; Fig. 3) wherein the nozzle ports (14c) are open toward a single sensing surface (1g), and the nozzle ports (14c) have ejection axes set to directions that are non-coaxial with each other (Fig. 3).  
Regarding Claim 4, Matsunami, as modified, teaches the on-board sensor cleaning device (10; Fig. 3) wherein the nozzle ports (14c) are open toward a single sensing surface (1g), and the nozzle ports (14c) have ejection axes set to directions that are non-coaxial with each other (Fig. 3).  
Regarding Claim 5, Matsunami, as modified, teaches the on-board sensor cleaning device (10; Fig. 3) wherein the nozzle ports ( 14c) are arranged at an antigravitational side of the sensing surface (1g; spray ports 14c are arranged above the front surface 1g, on an antigravitational direction side; Fig. 3).  
Regarding Claim 6, Matsunami, as modified, teaches the on-board sensor cleaning device (10; Fig. 3) wherein the nozzle ports (14c) are arranged at an antigravitational side of the sensing surface (1g; spray ports 14c are arranged above the front surface 1g, on an antigravitational direction side; Fig. 3).  
Regarding Claim 7, Matsunami, as modified, teaches the on-board sensor cleaning device (10; Fig. 3) wherein the nozzle ports (14c) are arranged along one side of the sensing surface (1g; Fig. 3).
Matsunami does not teach the cleaning device wherein the pattern is a pattern that proceeds one by one from a side of one end toward a side of another end in an arrangement direction of the nozzle ports.  
Hagiwara, however, teaches the cleaning device wherein the pattern is a pattern that proceeds one by one from a side of one end toward a side of another end in an arrangement direction of the nozzle ports (nozzles 1 and 2 with ejection ports 4 and 5; Paragraph 2 of translation provided by Applicant).

Regarding Claim 8, Matsunami, as modified, teaches all of the elements of claim 7 as discussed above.
Matsunami does not teach the on-board sensor cleaning device wherein the ejection axes of the nozzle ports are inclined toward the other end in the arrangement direction.  
Hagiwara, however, teaches the cleaning device wherein the ejection axes of the nozzle ports (14c) are inclined toward the other end in the arrangement direction (As represented by A; Fig. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of Matsunami to further include the ejection axes of the nozzle ports are inclined toward the other end in the arrangement direction, as taught by Hagiwara, to provide a cleaning device that does not cause residue and that effectively uses cleaning water to uniformly clean a surface.
Regarding Claim 9, Matsunami, as modified, teaches the on-board sensor cleaning device (10; Fig. 3) wherein the nozzle ports (14c) are arranged along one side of the sensing surface (1g; Fig. 3).
Matsunami, in view of Hagiwara does not teach the pattern is a pattern that starts from a central position in an arrangement direction of the nozzle ports and alternately switches between a side of one end and a side of another end in the arrangement direction to proceed one by one toward ends in the arrangement direction, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of Matsunami to further include the pattern is a pattern that starts from a central position in an arrangement direction of the nozzle ports and alternately switches between a side of one end and a side of another end in the arrangement direction to proceed one by one toward ends in the arrangement direction since it has been held that rearranging directions of nozzle ports involves only routine skill in the art. 
Regarding Claim 10, Matsunami, as modified, teaches all of the elements of claim 9 as
discussed above.
Matsunami does not teach the on-board sensor cleaning device wherein the ejection axis of one of the nozzle ports located at the central position in the arrangement direction is not inclined in the arrangement direction, the ejection axis of one of the nozzle ports located at the side of the one end in the arrangement direction is inclined toward the one end in the arrangement direction, and the ejection axis of one of the nozzle ports located at the side of the other end is inclined toward the other end in the arrangement direction, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide  the ejection axis of one of the nozzle ports located at the central position in the arrangement direction is not inclined in the arrangement direction, the ejection axis of one of the nozzle ports located at the side of the one end in the arrangement direction is inclined toward the one end in the arrangement direction, and the ejection axis of one of the nozzle ports located at the side of the other end is inclined toward the other end in the arrangement direction, as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 11, Matsunami, as modified, teaches all of the elements of claim 1 as discussed above.
Matsunami does not teach on-board sensor cleaning device wherein the sensing surface is one of sensing surfaces, and the nozzle ports are arranged to clean the sensing surfaces in a predetermined order, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of Matsunami to further include the sensing surface is one of sensing surfaces, and the nozzle ports are arranged to clean the sensing surfaces in a predetermined order, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 12, Matsunami, as modified, teaches all of the elements of claim 2 as discussed above.
Matsunami does not teach the on-board sensor cleaning device wherein the sensing surface is one of sensing surfaces, and the nozzle ports are arranged to clean the sensing surfaces in a predetermined order, however, it would have been obvious to one having ordinary skill in the art before 
Regarding Claim 13, Matsunami, as modified, teaches all of the elements of claim 2 as discussed above.
Matsunami does not teach the on-board sensor cleaning device  wherein the pattern is a pattern in which the fluid is ejected multiple times from a predetermined one of the nozzle ports.  
Hagiwara, however, teaches the cleaning device  wherein the pattern is a pattern in which the fluid is ejected multiple times from a predetermined one of the nozzle ports (nozzles 1 and 2 with ejection ports 4 and 5; Paragraph 2 of translation provided by Applicant).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of Matsunami to further include the pattern is a pattern in which the fluid is ejected multiple times from a predetermined one of the nozzle ports, as taught by Hagiwara, to provide a cleaning device that does not cause residue and that effectively uses cleaning water to uniformly clean a surface.
Regarding Claim 16, Matsunami, as modified, teaches all of the elements of claim 1 as discussed above.
Matsunami does not teach the on-board sensor cleaning device wherein ejection of fluid from all of the nozzle ports is defined as a cycle, and  -4-New U.S. Patent Applicationwhen stopping, the on-board sensor cleaning device continues actuation until the cycle is completed.
Hagiwara, however, teaches the cleaning device wherein ejection of fluid from all of the nozzle ports (nozzles 1 and 2 with ejection ports 4 and 5)  is defined as a cycle, and  -4-New U.S. Patent Applicationwhen stopping, the cleaning device continues actuation until the cycle is completed (Paragraph 2 of translation provided by Applicant).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of Matsunami to further include ejection of fluid from all of the nozzle ports is defined as a cycle, and  -4-New U.S. Patent Applicationwhen stopping, the on-board sensor cleaning device .

Claims 14 – 15 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami (JP 2002-240628 A) as cited by Applicant in view of Hagiwara (JPS63-65966 A) as cited by Applicant and Tanaka et al. (U.S. Patent Publication No. 2013/0092758 A1).
Regarding Claim 14, Matsunami, as modified, teaches all of the elements of claim 1 as discussed above.
Matsunami does not teach the on-board sensor cleaning device further comprising: an electric pump including a motor and a pump that discharges fluid from a discharge port with driving force of the motor; and a flow passage switch including outlets configured to be in communication with the discharge port and switching one of the outlets that is in communication with the discharge port with driving force of the motor, wherein the outlets and the nozzle ports are equal in number, and the outlets and the nozzle ports are connected to allow movement of fluid.  
Tanaka, however, teaches the cleaning device further comprising: an electric pump (air pump, 10) including a motor (DC motor; Paragraph [0042]) and a pump that discharges fluid from a discharge port with driving force of the motor (Paragraph [0042]); and a flow passage switch including outlets configured to be in communication with the discharge port and switching one of the outlets that is in communication with the discharge port with driving force of the motor (Paragraph [0042]), wherein the outlets (13b) and the nozzle ports (13a) are equal in number (Fig. 2), and the outlets (13b) and the nozzle ports (13a) are connected to allow movement of fluid (Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of Matsunami to further include an electric pump including a motor and a pump that discharges fluid from a discharge port with driving force of the motor; and a flow passage switch including outlets configured to be in communication with the discharge port and switching one of the outlets that is in communication with the discharge port with driving force of the motor, wherein the outlets and the nozzle ports are equal in number, and the outlets and the nozzle ports are connected to allow movement of fluid, as taught by Tanaka, since it has been held that omission of an 
Regarding Claim 15, Matsunami, as modified, teaches all of the elements of claim 2 as discussed above.
Matsunami does not teach the on-board sensor cleaning device further comprising: an electric pump including a motor and a pump that discharges fluid from a discharge port with driving force of the motor; and a flow passage switch including outlets configured to be in communication with the discharge port and switching one of the outlets that is in communication with the discharge port with driving force of the motor, wherein the outlets are greater in number than the nozzle ports, and two or more of the outlets are connected to a predetermined one of the nozzle ports.  
Tanaka, however, teaches the cleaning device further comprising: an electric pump (air pump, 10) including a motor (DC motor; Paragraph [0042]) and a pump that discharges fluid from a discharge port with driving force of the motor (Paragraph [0042]); and a flow passage switch including outlets configured to be in communication with the discharge port and switching one of the outlets that is in communication with the discharge port with driving force of the motor (Paragraph [0042]), wherein the outlets (13b) and the nozzle ports (13a) are equal in number (Fig. 2), and the outlets (13b) and the nozzle ports (13a) are connected to allow movement of fluid (Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of Matsunami to further include an electric pump including a motor and a pump that discharges fluid from a discharge port with driving force of the motor; and a flow passage switch including outlets configured to be in communication with the discharge port and switching one of the outlets that is in communication with the discharge port with driving force of the motor, wherein the outlets and the nozzle ports are equal in number, and the outlets and the nozzle ports are connected to allow movement of fluid, as taught by Tanaka, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Tanaka does not teaches wherein the outlets are greater in number than the nozzle ports, and two or more of the outlets are connected to a predetermined one of the nozzle ports, however, it would 
Regarding Claim 17, Matsunami, as modified, teaches all of the elements of claim 3 as discussed above.
Matsunami does not teach on-board sensor cleaning device further comprising: an electric pump including a motor and a pump that discharges fluid from a discharge port with driving force of the motor; and a flow passage switch including outlets configured to be in communication with the discharge port and switching one of the outlets that is in communication with the discharge port with driving force of the motor, wherein the outlets are greater in number than the nozzle ports. and two or more of the outlets are connected to a predetermined one of the nozzle ports.  
Tanaka, however, teaches the cleaning device further comprising: an electric pump (air pump, 10) including a motor and a pump (DC motor; Paragraph [0042]) that discharges fluid from a discharge port with driving force of the motor (Paragraph [0042]); and a flow passage switch (16) including outlets configured to be in communication with the discharge port and switching one of the outlets that is in communication with the discharge port with driving force of the motor (Paragraph [0060]).
Tanaka does not explicitly teach the outlets are greater in number than the nozzle ports. and two or more of the outlets are connected to a predetermined one of the nozzle ports, however, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention to provide , the outlets are greater in number than the nozzle ports, and two or more of the outlets are connected to a predetermined one of the nozzle ports since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
  Regarding Claim 18, Matsunami, as modified, teaches all of the elements of claim 11 as discussed above.
Matsunami does not teach on-board sensor cleaning device further comprising: an electric pump including a motor and a pump that discharges fluid from a discharge port with driving force of the motor; and a flow passage switch including outlets configured to be in communication with the discharge port 
Tanaka, however, teaches the cleaning device further comprising: an electric pump (air pump, 10) including a motor and a pump (DC motor; Paragraph [0042]) that discharges fluid from a discharge port with driving force of the motor (Paragraph [0042]); and a flow passage switch (16) including outlets configured to be in communication with the discharge port and switching one of the outlets that is in communication with the discharge port with driving force of the motor (Paragraph [0060]).
Tanaka does not explicitly teach the outlets are greater in number than the nozzle ports. and two or more of the outlets are connected to a predetermined one of the nozzle ports, however, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention to provide , the outlets are greater in number than the nozzle ports, and two or more of the outlets are connected to a predetermined one of the nozzle ports since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.   
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: WO 2016/104050 to Kato et al. teaches a foreign body removal device configured to remove foreign matters such as moisture, mud and dust attached to the imaging unit of the in-vehicle camera by injecting high-pressure air from a nozzle to the in-vehicle camera.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/KATINA N. HENSON/Primary Examiner, Art Unit 3723